Affirmed and Memorandum Opinion filed September 29, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00077-CV

                     CHRISTOPHER SCOTT, Appellant

                                          V.
                     BARBARA JUNE SCOTT, Appellee

                   On Appeal from the 507th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-44176

                         MEMORANDUM OPINION

      Appellant Christopher Scott (“Father”) appeals from a final divorce decree
following a bench trial. In two issues, Father contends the trial court abused its
discretion by (1) granting Appellee Barbara June Scott (“Mother”) the exclusive
right to designate the primary residence of their two children contrary to the
recommendation of the child custody evaluator; and (2) failing to issue findings of
fact and conclusions of law. We affirm.
                                         BACKGROUND

       Mother and Father married in February 2012. They are the parents of minor
children Cameron and Donald.1 In June 2019, Father filed his original petition for
divorce asserting the marriage had become insupportable. In July 2019, Mother
filed an answer and her original petition for divorce asserting the marriage had
become insupportable. In October 2019, a trial judge signed temporary orders
ordering that Father, “as a parent temporary joint managing conservator, shall have
. . . the exclusive right to designate the primary residence of the children.” Mother
and Father attended a mediation and entered into a mediated settlement agreement
(“MSA”) on October 16, 2020. They agreed on numerous issues, including child
support payments, division of property, and division of debts. However, they did
“not agree on which one of them shall be awarded the exclusive right to designate
the primary residence of the children.” In that regard, the MSA states:

       Matters Not Resolved: The parties stipulate that a Child Custody
       Evaluation is being prepared by the Domestic Relations Office, and
       that said evaluation may contain recommendations that are not
       addressed in this MSA, but that the parties wish to incorporate into the
       Final Decree of Divorce. Therefore, the parties hereby reserve the
       right to amend this MSA to incorporate any recommendation from the
       Child Custody Evaluation that they mutually agree upon. In the event
       that the parties disagree on whether one or more recommendations
       from the Child Custody Evaluation should be incorporated into the
       Final Decree of Divorce, the matter shall be decided by the Court at
       Trial.
The parties did not amend the MSA after the child custody evaluator, Rebecca R.
Briggs, submitted her child custody evaluation report on October 19, 2020.

       On October 22, 2020, a two-day bench trial was held to determine which


       1
          In this opinion, we use pseudonyms for the names of the parties’ minor children to
protect their privacy.

                                             2
parent should have the exclusive right to designate the primary residence of the
children. After hearing testimony from Father, Mother, and Briggs as well as
considering the admitted exhibits, the trial court granted both (1) the “divorce as
per the terms and conditions of the mediated settlement agreement”; and (2) the
“suit affecting the parent-child relationship portion of the divorce as per the terms
and conditions of the mediated settlement agreement and appoint[ed] the mother as
the joint managing conservator with the exclusive right to determine the primary
residence of the children within Harris and contiguous counties.” The trial court
also issued several injunctions regarding the possession of firearms, drug testing,
and registration for substance abuse evaluation.

      The trial court signed a final decree of divorce incorporating, among other
things, its pronouncements and the parties’ MSA on January 29, 2021. Father filed
a request for findings of fact and conclusions of law on February 8, 2021. That
same day, he filed a notice of appeal. Father filed a notice of past due findings of
fact and conclusions of law on March 8, 2021.

                                     ANALYSIS

     Father challenges the trial court’s divorce decree in two issues arguing that
the trial court abused its discretion by (1) appointing Mother to be the parent with
the exclusive right to designate the primary residence of eight-year old Cameron
and six-year old Donald contrary to the recommendation of the child custody
evaluator; and (2) failing to issue findings of fact and conclusions of law. We will
address each issue in turn.

I.    Exclusive Right to Designate Residence

      Father contends in his first issue that the trial court abused its discretion
when it determined that the best interest of the children is served by Mother’s


                                         3
designation as joint managing conservator with the exclusive right to designate the
children’s residence because “there was nothing to justify the trial court’s
deviation” from the child custody evaluator’s recommendation.

        A.      Standard of Review and Governing Law

        Trial courts have wide discretion with respect to custody, control,
possession, support, and visitation matters. In re M.S.G., No. 14-16-00236-CV,
2017 WL 3611907, at *8 (Tex. App.—Houston [14th Dist.] Aug. 22, 2017, no pet.)
(mem. op.); In re K.S., 492 S.W.3d 419, 426 (Tex. App.—Houston [14th Dist.]
2016,    pet.    denied).   Therefore,   we review       managing    conservatorship
determinations for abuse of discretion. In re M.S.G., 2017 WL 3611907, at *8; In
re K.S., 492 S.W.3d at 426. A trial court abuses its discretion by acting arbitrarily,
unreasonably, or without reference to any guiding rules or principles.          In re
Marriage of Butts, 444 S.W.3d 147, 153 (Tex. App.—Houston [14th Dist.] 2014,
no pet.). The failure to analyze or apply the law correctly constitutes an abuse of
discretion. In re C.A.M.M., 243 S.W.3d 211, 215 (Tex. App.—Houston [14th
Dist.] 2007, pet. denied). The fact that a trial court may decide a matter within its
discretionary authority in a different manner than an appellate court in a similar
circumstance does not demonstrate an abuse of discretion. Id. at 214. A trial court
does not abuse its discretion as long as some evidence of a substantive and
probative character exists to support the trial court’s decision. Id.; Allen v. Allen,
475 S.W.3d 453, 456 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

        Custody disputes are inherently fact-intensive. In re M.S.G., 2017 WL
3611907, at *8; Van Heerden v. Van Heerden, 321 S.W.3d 869, 874 (Tex. App.—
Houston [14th Dist.] 2010, no pet.). We also are mindful that the trial court is
“best able to observe and assess the witnesses’ demeanor and credibility, and to
sense the ‘forces, powers, and influences’ that may not be apparent from merely

                                          4
reading the record on appeal.” In re A.L.E., 279 S.W.3d 424, 427 (Tex. App.—
Houston [14th Dist.] 2009, no pet.) (quoting Niskar v. Niskar, 136 S.W.3d 749,
753 (Tex. App.—Dallas 2004, no pet.)). Therefore, we defer to the trial court’s
resolution of underlying facts and to credibility determinations that may have
affected its determination, and we will not substitute our judgment for that of the
trial court. Id.

       When the proper standard of review is abuse of discretion, challenges to the
legal and factual sufficiency of the evidence are not independent grounds for
reversal; instead, they are factors to be considered in determining whether the trial
court abused its discretion. In re M.S.G., 2017 WL 3611907, at *8; see In re K.S.,
492 S.W.3d at 426. To determine if the evidence is legally sufficient, we review
the entire record, considering evidence favorable to the finding if a reasonable
factfinder could, and disregarding contrary evidence unless a reasonable factfinder
could not. In re M.S.G., 2017 WL 3611907, at *8; Allen, 475 S.W.3d at 456. In
addition, we indulge every reasonable inference that would support the factfinder’s
finding. In re M.S.G., 2017 WL 3611907, at *8; Allen, 475 S.W.3d at 456. In a
legal sufficiency review, the factfinder is the sole judge of the witnesses’
credibility and the weight to be given their testimony. In re M.S.G., 2017 WL
3611907, at *8. The evidence is legally sufficient if it would enable reasonable
and fair-minded people to reach the decision under review. Id.; Allen, 475 S.W.3d
at 456.

       In reviewing factual sufficiency, we must examine the entire record,
considering evidence both in favor of and contrary to the challenged findings. In
re M.S.G., 2017 WL 3611907, at *8; Allen, 475 S.W.3d at 456-57. We may set
aside the verdict only if it is so contrary to the overwhelming weight of the
evidence as to be clearly wrong and unjust. In re M.S.G., 2017 WL 3611907, at

                                         5
*8; Allen, 475 S.W.3d at 457. We cannot substitute our judgment for that of the
factfinder. In re M.S.G., 2017 WL 3611907, at *8. If there is sufficient competent
evidence to support the factfinder’s decision, it must be upheld. Id. We may not
weigh the witnesses’ credibility or interfere with the factfinder’s resolution of
conflicts in the evidence. Id.

      After assessing the sufficiency of the evidence, we determine whether, based
on the evidence, the trial court made a reasonable decision. Id. at *9. We will
affirm the decision unless it is arbitrary or unreasonable. Id.

      When a court appoints both parents as joint managing conservators, it must
designate to one of them the exclusive right to determine the child’s primary
residence. See Tex. Fam. Code Ann. § 153.134(b)(1). The best interest of the
child is always the primary consideration of the court in determining the issues of
conservatorship and possession of and access to the child. Id. § 153.002; Lenz v.
Lenz, 79 S.W.3d 10, 14 (Tex. 2002). “The public policy of this state is to: (1)
assure that children will have frequent and continuing contact with parents who
have shown the ability to act in the best interest of the child; (2) provide a safe,
stable, and nonviolent environment for the child; and (3) encourage parents to
share in the rights and duties of raising their child after the parents have separated
or dissolved their marriage.” Tex. Fam. Code Ann. § 153.001(a).

      B.     Application

      We address Father’s contention that “there was nothing to justify the trial
court’s deviation from the evaluator’s reasoned recommendation” that he be
appointed the joint managing conservator with the exclusive right to designate the
children’s residence.     In that regard, Father contends that although Briggs
expressed concern in her evaluation with respect to Father’s use of corporal
punishment, his “limited use of it cannot be a legitimate reason to deviate from the
                                           6
evaluator’s recommendation”. Additionally, he argues that Briggs’ mention of
“the [excessive] travel time for the children from [Father’s] home in Shenandoah
to the children’s school in Houston,” would not be a reason to deviate from
Briggs’s recommendation because Mother testified that she planned to move closer
to Father’s residence so “the children’s school would be changing either way”.
Finally, Father argues that his ownership of numerous weapons and his
“enthusiasm about weapons cannot be a legitimate reason to deviate from the
evaluator’s recommendation” because evidence showed that he “kept his guns
locked and away from the children” and “his use or possession of weapons [n]ever
endangered the children.”

      Contrary to Father’s assertion, there is sufficient evidence to support the trial
court’s determination that it is in the children’s best interest for Mother to be the
parent with the exclusive right to designate the primary residence of Cameron and
Donald despite Briggs’s recommendation. At trial, the court (1) heard testimony
from Father, Mother, and Briggs; and (2) considered the exhibits admitted into
evidence, including photos, parents’ conversations via text messages, Briggs’s
custody evaluation report which contained statements from the parents,
Grandmother, the children, and Cameron’s teacher as well as the parties’ personal
reference questionnaires.

      Mother testified that she and the children moved from Corpus Christi to
Houston in July 2018 because she “no longer wanted to be part of the marriage.”
Mother and the children first stayed with her brother because her mother’s
(“Grandmother”) two-bedroom apartment was not well kept. Mother performed
renovations of the apartment and, in fall 2018, moved with the children into the
renovated apartment shared with Grandmother.

      At Grandmother’s apartment, Mother shared a bedroom with Grandmother,

                                          7
and the boys share the other bedroom. Photos introduced into evidence show that
the apartment was well kept and well stocked with a variety of foods. There were
photos and artwork of the boys throughout the apartment, two shelves of children’s
books, and the boys’ bedroom had plenty of toys. Mother testified that she plays
with her children “a lot” and reads to them a few times a week but she encourages
them to also read daily on their own — their “daily quota for reading” is “at least
20 minutes.” Mother described the kids as being very happy and smart; Donald is
“very talkative” while Cameron is “more keeping to himself.” Mother testified
that Grandmother is also involved in the children’s lives; “she’s there to help care
for them if I’m not present [and] she enjoys spending time with them, playing
board games, watching shows with them, which she actually likes their TV shows
and reading with them.”

      Mother testified that although she does not pay rent to live at Grandmother’s
apartment, she pays for the food. She stated she worked at the Houston Astros
team store but has not worked since Covid-19 began in March 2020. Mother stated
she is still employed by the Astros but asked to be on leave so she could help every
day with the children’s virtual school.      Mother testified that virtual learning
requires help from her, and she has to keep the kids on task which “can be
difficult.” According to Mother, “there’s a lot of [school] meetings. There’s
assignments that are all online. You do do some of the — well, the children do
some of the stuff on paper and then I have to send a photo or a copy of some sort to
the teachers.”

      Because Father was temporarily given the right to designate the children’s
residence, Mother would drive at 5:30 a.m. to Father’s apartment to pick up the
boys and then drive them to her apartment for virtual schooling. Mother lives in
Houston and Father lives 40 miles away in Shenandoah, so it is about 1.5 hours for

                                         8
Mother to drive to Father’s apartment. Mother makes this approximately three-
hour roundtrip twice a day to ensure the children’s virtual schooling. Mother
acknowledged that on weekdays she has to buy “grab and go” foods because she
and the kids spend so much time in the car travelling from Father’s to Mother’s
residence and back. But Mother testified that she tries to incorporate fruits and
vegetables in every meal.

      Mother testified that she drives a 2004 Chevy Cavalier which Father gave
her at the beginning of their relationship. The car has over 200,000 miles, and she
drives her kids daily in this car. She testified that she asked Father several times if
she could temporarily drive his Toyota Prius, but he declined to let her drive it.

      Mother acknowledged smoking marihuana in the past. She testified: “It
started as a teenager, slowed down, stopped, began again around the time I met
[Father], and stopped for, you know, the course of pregnancies. I did begin again
when I discovered, you know, all the pain that I had from uterine fibroids.” She
testified that a uterine fibroid the size of a softball was discovered in 2016, and she
started using marihuana for pain management. Her doctor wanted to prescribe her
pain medication “along the lines of narcotics”, but Mother preferred “to not use
pills.” Mother testified that Father was not emotionally supportive while she was
suffering from pain.    Several years later, she received “permanent treatment”
undergoing a total hysterectomy.

      Mother also testified that she and Grandmother will move to the Spring area,
so Mother can be closer to Father’s residence to reduce the travel time for her and
her children.

      During his testimony, Father confirmed that he lives about 40 miles from
Mother’s apartment and the kids’ elementary school. He acknowledged that it
takes about 1.5 hours to drive from his house to the kids’ school, but he stated that
                                          9
he was able to get the kids to school on time since he was temporarily given the
right to designate the kids’ residence in October 2019 until they switched to virtual
school. Father acknowledged that it is a long drive for the children and that
Cameron had difficulties “staying awake at school when it was in-person.” Father
admitted he never considered asking Mother if she wanted to keep the children “on
a Tuesday evening or another weekday evening when the kids were physically
going to school in order for the children to get more sleep.” Father testified he
“believe[d] the superior solution would be to transfer them to Conroe ISD” (where
he lives) because the “school there is better.”

      Father confirmed that Mother started overseeing the kids’ virtual learning in
March 2020, she “does a good job with the online schooling,” and their grades
improved with her help. Father has not “had to communicate with the teachers this
year,” and he has not participated in remote parent-teacher conferences. Father
acknowledged that “each morning when [Mother] does the online schooling, she
drives an hour and a half herself to pick up the kids, an hour and a half with the
kids back to her apartment to do the — to oversee the online schooling, and then
drives them for an hour and a half back to [Father’s] apartment, returns the kids to
[him], and then drives another hour and a half back to her apartment.”

      When Father was asked whether he ever offered Mother “assistance with her
monthly bills or any form of compensation for overseeing the online school,” he
responded: “Not recently. A while back I did offer to help her, I guess, to pay her
to baby-sit the children. She refused. She said I’m not going to take money to
watch my own children.” When Father was asked if he ever offered Mother help
with gas money, he responded that Mother “never asked for gas money.”

      Father expressed concern that Mother’s brother smokes marihuana and
spends time with Cameron and David, although Father acknowledged he never saw

                                          10
the brother smoke in front of the boys. Father testified that Mother has told him
that her brother gave her marihuana regularly and her brother sold marihuana.
Mother testified that she has not smoked marihuana in over a year. At Briggs’s
request, Mother submitted to drug testing and the test results were negative.
Mother acknowledged that her brother smokes marihuana regularly, but she denied
having any knowledge that her brother ever sold marihuana. She also testified that
her brother never smokes in her children’s presence. Mother testified that she
would undergo a substance abuse evaluation and also submit to drug testing if the
trial court ordered it. Father also acknowledged that Mother submitted to drug
testing and the test results were negative.

      Father testified that he has 4 handguns and 5 long guns, one of which is an
AK-47, in a gun locker in his bedroom. He carries the key to the locker with him
and the boys are not allowed to enter his bedroom when he is not home. However,
Father testified that he always has at least one firearm in his car when he is
travelling; he sometimes also has a long gun in the car which he puts “between the
driver and passenger side.”

      Several photos of Father’s apartment were introduced into evidence. His
apartment appeared to be sparsely furnished, containing mainly electronics and a
love seat. It did not have a dining room table, but he and the children eat their
meals at a kids’ plastic arts and crafts bench table. There were only a few college
textbooks on a shelf in the living room but no children’s books in the apartment.
The apartment walls looked bare, with an occasional drawing in the kitchen and
living room and two photos of the children. The kids’ room also appeared
minimalistic with bare walls except for what appears to be a colorful math poster.
In the kitchen, there were some fruits and a lot of snacks, canned beans, and Jell-O.
Father testified that he has over 40 cans of ranch style beans in his pantry and also

                                          11
stocked up on Jell-O because the children like to eat a lot of Jell-O. He stated he
mainly cooks “spaghetti and pasta” because that is what the children prefer to eat.

      Admitted into evidence were also photos of Cameron and Donald riding
their bikes in front of the apartment complex’s garages in the parking lot. The
children were not wearing a helmet while riding their bikes, although Father
testified that they have helmets. Father stated he has no concerns regarding his
children riding their bikes alone in the parking lot with moving vehicles around.

      With regard to family activities, Father testified he and the boys play video
games, go outside, and the boys ride their bikes. Father also reads to them 10 to 15
minutes at night in their bedroom. According to Father, he reads them Aesop’s
fables or the King James Bible, which he described as being an eighth grade
reading level book. Father also admitted to spanking the children “for disrespect
for authority.” He stated he strikes them with a belt two to four times across the
buttocks.

      Father acknowledged that every three and a half weeks, he is on call for his
job for one week and also has to work on weekends when on call. Being on call
for emergency assistance is “a regular responsibility of [Father’s] job.” Father
admitted that he had to take the children several times to a 24-hour daycare after 10
or 11 p.m. because there were emergencies at work.

      Child custody evaluator Briggs testified only briefly at trial.         Briggs
admitted she has concerns about Father being emotionally distant from his children
and failing to communicate with his children before using corporal punishment.
Her submitted report entered into evidence was 33 pages long and provided the
trial court with a lot more information, including statements from the parents, both
children, Grandmother, and one of the children’s teachers. With regard to the
children, Mother stated, among other things, that she does not use any physical
                                         12
discipline. Instead, she uses positive reinforcement and, most of the time, the
children listen to her. “For family fun, they like to play video games, and go to the
park, go to Chuck E. Cheese, get together with family and friends, go to the beach,
go out to eat, or go swimming,” although “the COVID-19 crisis has changed some
of these activities.”

       During the interview, Mother expressed concern that (1) Father does not
encourage education and that there have been times when no homework was
completed when the children were with Father; (2) the children have not been to
the dentist in two years because Father sees no “point of the children having a
dental cleaning when they were younger because it was costly”; (3) Cameron had
behavioral issues in school but Father refused counseling at the school; (4)
Cameron “was falling asleep in school because the children stay up late at the
father’s home”; (5) Father does not feed the children well and feeds them
unhealthy and sugary snacks only; and (6) Father uses corporal punishment to
discipline the children. Mother also claimed that the children are unhappy with
Father and she has been their primary caregiver their whole lives until October
2019, so she should be the primary conservator of the children.

       Father told Briggs during his interview that Mother had been the primary
caretaker for the boys during their marriage and that he worked a lot. “He stated
she was a good and concerned mother. He feels she tries hard to keep the boys
safe. The father does not feel her [marihuana] use had any impact on the children.”
According to Father, his “main issue with the mother’s drug use is that it brings the
children around unsavory criminals.” Father “stated the ‘criminal element’ is”
Mother’s brother, whom he believes to be a heavy marihuana user who also
provided Mother with marihuana in the past.

       Further, Father “stated that for discipline of the children, he talks to them,

                                         13
uses logic, puts them in the corner, or spanks them” about every three months; “the
boys are responsive to him.” For family fun, Father and the boys play video
games, go to the park, play with neighbors’ children, go to Chuck E. Cheese, go to
the movies, and get together with family. Father stated that he should be the
primary conservator of the children because he is (1) financially able to support the
children; (2) a better role model for the children and has no criminal history; (3)
better educated; and (4) able to provide for the children’s educational needs.

      Grandmother stated during her interview with Briggs that she helps Mother
with the children if Mother cannot be there. Grandmother stated she prepares food
and interacts with the children. “For discipline, she talks to them in calming tones
or gives them timeout. She also tries to teach them conflict resolution. For family
fun, they watch videos, go to Chuck E. Cheese, go to movies, to the park, take
walks, and [she] read[s] to them.”

      Regarding Cameron’s behavioral issues, Grandmother stated that Cameron
“was living with the father and not getting enough sleep. He was angry and acting
out due to the divorce.” Regarding the parties’ parenting skills, Grandmother
explained that Mother “is very good with the boys. She is interactive with them,”
but Father “does not interact with them to a great degree.” Grandmother stated she
“feels the children should live with the mother. They will be more safely cared for
in the mother’s home and will have more social interaction.”

      Briggs also interviewed Cameron’s former elementary school teacher for the
2019-2020 school year. The teacher told Briggs that Cameron would come to
school “extra tired.” Cameron would eat breakfast at school, fall asleep, and sleep
all morning. The teacher indicated this happened on a regular basis. Cameron
would usually be awake for lunch and recess, but “then would ‘crash’ in the
afternoons. He rarely did activities in the classroom.” Cameron “would say that

                                         14
he ‘lived far’ and had to get up early for school and that made him tired.” The
teacher stated “she could tell the days that he had been with the mother versus the
father.” The teacher noted a dietary difference in the lunches that the parents sent.
As an example, the teacher stated that Mother sent “a sandwich, a vegetable, and a
fruit,” while Father sent “high sugar items” like a Nutella sandwich, a juice, and a
fruit rollup.

       Importantly, Briggs interviewed the children at each parent’s residence. She
outlined Cameron’s statements following his interview with her at Mother’s house,
in relevant part, as follows:

          • “[H]e likes school but he does not like math. He likes reading. He is
                reading the book ‘Diary of a Wimpy Kid’ right now. He showed
                [Briggs] this book.”

          • “He indicated the current homeschooling is going fine. He stated the
                mother is helping him with school work.”

          • “He wants to be a gamer when he grows up. [Cameron] reported that
                he likes the mother’s house more because he has more gaming
                systems here.”

          • “Regarding the daily living tasks in the mother’s home, [Cameron]
                stated the mother and [Grandmother] do the cooking . . . [and] the
                laundry. The mother takes him to the doctor and dentist as needed.
                The mother helps with his schooling at home and his homework. His
                chore is to put in the trash bag.”

          • “Regarding discipline at the father’s home, the father spanks him and
                puts him in the corner. . . . He stated he has had bruises and marks in
                the past. He denied any current bruises or marks. Regarding the

                                             15
             father, he stated, ‘He gets mad when I don’t do work at school.’ He
             stated he gets spanked about once a month. He stated he gets spanked
             more than his brother. The father does not talk to him for correction.”
             Cameron “commented that the father does not talk much to the mother
             either. For fun at the father’s house, they play on the Wii-U and the
             Nintendo.”

          • “Regarding the daily living tasks in the father’s home, the father does
             the cooking.” Cameron “stated he does the laundry. He indicated he
             does everything with the laundry but fold the clothes. The father folds
             his own clothes. [Cameron] stated he was seven years old when he
             started doing laundry.” . . . “The father does not take him to the
             doctor or the dentist.     The father sometimes helps him with his
             homework. His chores include laundry, helping to clear the dinner
             table, and putting the dishes away. His brother helps with clearing the
             table.”

      Briggs memorialized Cameron’s statements following his interview with her
at Father’s house, in relevant part, as follows:

          • Cameron “stated school is good. He indicated he is still schooling at
             home with the mother on a daily basis. He stated he is learning
             sometimes. When they arrive at the mother’s home in the mornings,
             they do their school work on tablets.”

          • “Regarding discipline at the father’s house, he stated he goes into a
             corner near the table. He stated he might get some spankings. He
             stated he has not had any spankings from the father since the Corona
             virus started. . . . He gets spanked with a belt. He stated he and the
             father usually do not talk about what he did wrong. He denied any
                                          16
             current marks or bruises from being spanked.”

         • During the interview, “[t]he father asked [Cameron] to read a book.
             [Cameron] showed this evaluator the book. It was an adult level book
             entitled ‘Joy of Digital Photography’ by Jeff Wright.       [Cameron]
             stated he read the first fifteen pages.”

         • “He stated that for discipline at the mother’s house, they talk about it.”
             Cameron “stated that he and the mother get along. He misses her
             when they are apart.”

      Briggs summed up Donald’s statements following his interview with her at
Mother’s house, in relevant part, as follows:

         • Donald “indicated he likes the current situation of schooling at home.
             . . . The mother helps with the current schooling at home and with
             their homework. [Cameron] will also help him at times.”

         • “Regarding the daily living tasks in the mother’s home, the mother
             and [Grandmother] do the cooking and the laundry. The mother takes
             him to the doctor and dentist when he needs to go. . . . The mother
             cleans the home. For chores in the mother’s home, he picks up his
             toys.”

         • Donald “reported that no one smokes in the mother’s house. He
             stated the mother used to smoke but not anymore. He stated she
             stopped on his birthday.       No one smokes at the father’s house.
             [Donald] stated he is allergic to smoke.”

         • “Regarding discipline at the mother’s home, the mother talks to them.
             Sometimes she takes them outside and talks to them. She will also
             threaten to spank them. [Donald] reported that sometimes he listens
                                          17
    to the mother. He stated, ‘Sometimes I get mad at her.’ He reported
    that his brother [Cameron] throws chairs at him and kicks the mother
    in the leg. When [Cameron] does this, the mother takes him outside.
    For family fun, they [go] to the store, to Chuck E. Cheese, to Dave
    [and] Buster’s, and play video games. [Donald] reported that they
    used to have a Wii-U.”

•   “Regarding discipline at the father’s house, [Donald] stated the father
    ‘spanks us.’ The father sometimes hits them twice or five times if
    they do not comply. If they don’t get to bed on time, he spanks them.
    [Donald] stated, ‘Anything we do wrong at his house — he’ll just
    spank us.’ He spanks them with a belt. The father spanks him on his
    buttocks.   He stated he does not get bruises — just red marks.
    [Donald] stated he feels sad when he is spanked. The father does not
    talk to them about what they did wrong. [Donald] also indicated that
    the father will put them in the corner when they misbehave. For
    family fun, the neighbor [sic] kids come over and play, they ride
    bikes, and play video games.”

• “Regarding the daily living tasks in the father’s home, the father does
    the cooking. [Cameron] makes macaroni. [Donald] stated the father
    forces him to eat broccoli. He indicated he does not like broccoli.
    The father and [Cameron] do the laundry. [Cameron] and [Donald]
    take the trash [out] at the father’s home. . . . At the father’s house,
    [Cameron] and [Donald] clean the home.         . . .   The father tells
    [Donald] to clean out the dust in the father’s home, but [Donald] is
    allergic to dust. He uses an inhaler and also medicine for his asthma.”

• Donald “stated he feels most comfortable in the mother’s house

                                18
             because ‘she doesn’t spank us.’ The mother bought them a parachute
             toy and that is another reason [Donald] feels more comfortable in the
             mother’s home. [Donald] stated he is scared of heights. He sleeps on
             the bottom bunk because of this fear.”

      Finally, Briggs summarized Donald’s statements following his interview
with her at Father’s house, in relevant part, as follows:

          • “Regarding discipline in the father’s home, [Donald] stated the father
             sometimes spanks him and sometimes he puts him [in] time-out.
             Sometimes the father asks [Donald]’s opinion as to what [Cameron]’s
             punishment should be. The father does not talk to them when they get
             in trouble. One of the things that they get in trouble for is not going to
             sleep.”

          • “Regarding discipline in the mother’s home, he stated the mother talks
             to him.”

          • “Regarding guns, [Donald] stated the paternal uncle has guns in his
             house. He stated . . . the paternal uncle kept his gun in his pocket. . . .
             He stated the maternal grandmother has no guns in her house. The
             father has guns in his house. He stated the father has guns in a ‘silver
             thing’ in the father’s bedroom” but Donald and Cameron “are not
             allowed in the father’s bedroom when the father is not there.”

          • Donald “stated sometimes the father says mean things about the
             mother and to the mother. When asked what the father says, [Donald]
             said, ‘I forgot.’ The father tells [Donald] at times he is dumb. The
             father also comments on certain video[s] that they are dumb. He
             stated the mother does not say mean things.”

                                          19
           • “Regarding his relationships with family members, David indicated he
               gets along with [Mother]. Regarding his relationship with the father,
               [Donald] stated, ‘Not that much.’ He indicated the spanking by the
               father is an issue for him. . . . [Donald] stated he is most comfortable
               in the mother’s house. He stated, ‘She doesn’t spank us.’ He stated
               the last spanking with the father was six days ago. He stated he got in
               trouble for not going to sleep.”

       Here, considering the ample evidence discussed above and indulging every
reasonable inference that would support the trial court’s conclusion, we determine
there was sufficient evidence to support the trial court’s decision. The trial court is
not required to accept and follow a child custody evaluator’s custody
recommendation, especially when the evidence supports a custody determination
that is contrary to that of the evaluator’s recommendation,2 nor does Father cite any
authority supporting such a notion. After reviewing the entire record and also
giving great deference to the trial court’s ability to observe the witnesses and
assess intangibles not apparent in the written record, we conclude that the trial
court (1) had sufficient information upon which to exercise its discretion to
determine that it is in the children’s best interest to appoint Mother as joint
managing conservator with the right to designate the children’s primary residence;
and (2) did not err in its application of that discretion.

       Accordingly, we overrule Father’s first issue.

II.    Findings of Fact and Conclusions of Law

       In his second issue, Father argues he was harmed by the trial court’s failure
       2
         See In re K.K.R., No. 04-18-00250-CV, 2019 WL 451761, at *5 (Tex. App.—San
Antonio Feb. 6, 2019, no pet.) (mem. op.) (“Although the trial court’s decision was contrary to
the evaluator’s recommendation in the social study, the social study . . . was only a portion of the
evidence the trial court considered in making its ruling.”).

                                                20
to issue findings of fact and conclusions of law because this failure prevented him
from (1) determining the basis for the trial court’s ruling, and (2) narrowing the
basis for the appeal. Father, therefore, asks us to abate the appeal and order the
trial court to issue written findings of fact and conclusions of law.

      A.     Governing Law

      “In any case tried in the district or county court without a jury, any party
may request the court to state in writing its findings of fact and conclusions of
law.” Tex. R. Civ. P. 296. The party must file its request within twenty days after
the court enters its judgment, and the court clerk must immediately bring the
request “to the attention of the judge who tried the case.” Id. The court must file
its findings and conclusions within twenty days of the timely request. Tex. R. Civ.
P. 297. If the court fails to file findings and conclusions within twenty days, the
requesting party may file a notice of past due findings and conclusions within
thirty days of the initial request. Id.

      If the trial court fails to file findings and conclusions in response to a proper
and timely request, the court of appeals must presume the trial court made all the
findings necessary to support the judgment. Ad Villarai, LLC v. Chan Il Pak, 519
S.W.3d 132, 135 (Tex. 2017); BMC Software Belg., N.V. v. Marchand, 83 S.W.3d
789, 795 (Tex. 2002). A party may rebut the presumption by demonstrating that
the record evidence does not support a presumed finding. Ad Villarai, LLC, 519
S.W.3d at 135; Merlo v. Lopez, No. 01-19-00102-CV, 2021 WL 278060, at *5
(Tex. App.—Houston [1st Dist.] Jan. 28, 2021, no pet.) (mem. op.). If a court fails
to file findings when the facts are disputed, the burden of rebutting every presumed
finding can be so burdensome that it effectively “prevent[s the appellant] from
properly presenting its case to the court of appeals or this Court.” Ad Villarai, LLC,
519 S.W.3d at 135 (quoting Graham Cent. Station, Inc. v. Peña, 442 S.W.3d 261,

                                          21
263 (Tex. 2014) (per curiam)). A trial court’s failure to file findings in response to
a timely and proper request is therefore “presumed harmful, unless ‘the record
before the appellate court affirmatively shows that the complaining party has
suffered no injury.’” Id. (quoting Cherne Indus., Inc. v. Magallanes, 763 S.W.2d
768, 772 (Tex. 1989) (quoting Wagner v. Riske, 178 S.W.2d 117, 120 (Tex.
1944))).

      An appellant generally is harmed when there are two or more possible
grounds on which the court could have ruled and the appellant is left to guess the
basis of the trial court’s ruling effectively preventing the appellant from properly
presenting his case on appeal. Madore v. Strader, No. 14-20-00147-CV, 2021 WL
4617936, at *6 (Tex. App.—Houston [14th Dist.] Oct. 7, 2021, no pet.) (mem.
op.); see also Graham Cent. Station, Inc., 442 S.W.3d at 263. Conversely, the
presumption of harm generally does not apply to a simple case “because an
appellant is not faced on appeal with the task of dissecting multiple permutations
of why the trial court may have ruled as it did.” See York v. Cooper-York, No. 02-
20-00356-CV, 2021 WL 2753527, at *3 (Tex. App.—Fort Worth July 1, 2021, pet.
denied) (mem. op.) Accordingly, when only a single ground of recovery or a single
defense is presented to the trial court, the appellant has suffered no harm because
he is not forced to guess the reasons for the trial court’s decision. Id.; Mora v.
Mora, No. 04-17-00428-CV, 2018 WL 4903079, at *4 (Tex. App.—San Antonio
Oct. 10, 2018, pet. denied) (mem. op.); see also Hernandez v. Moss, 538 S.W.3d
160, 165 (Tex. App.—El Paso 2017, no pet.); Slater v. Slater, No. 14-13-00693-
CV, 2014 WL 6677603, at *3 (Tex. App.—Houston [14th Dist.] Nov. 25, 2014, no
pet.) (mem. op.).

      B.     Application

      Father timely filed a request for findings of fact and conclusions of law.

                                         22
However, his request was very specific in that it focused only on matters of
property division:

            Petitioner, Father, requests the Court to state in writing the
      findings of fact and conclusions of law as provided by rules 296 and
      297 of the Texas Rules of Civil Procedure and section 6.711 of the
      Texas Family Code[3] with respect to the Final Decree of Divorce
      signed on January 29, 2021.
              Without limitation, Petitioner, requests that the Court’s findings
      and conclusions include the characterization and value of all assets,
      liabilities, claims, and offsets on which disputed evidence has been
      presented.
             Petitioner further requests that the clerk of the Court
      immediately call this request to the attention of the Court pursuant to
      rule 296 of the Texas Rules of Civil Procedure.
            Petitioner further requests that the Court cause copies of its
      findings and conclusions to be transmitted to each party in the suit as
      required by rule 297 of the Texas Rules of Civil Procedure.
However, property division was not an issue at the bench trial because the parties
already had signed an MSA regarding any property, assets, liabilities etc. Father
never asked the trial court to issue findings with regard to the only issue presented
and litigated during the bench trial and now challenged by Father on appeal,
namely, which parent should have the right to designate the children’s primary



      3
          Section 6.711 provides:
      (a) In a suit for dissolution of a marriage in which the court has rendered a judgment
      dividing the estate of the parties, on request by a party, the court shall state in writing its
      findings of fact and conclusions of law, including the characterization and value of all
      assets, liabilities, claims, and offsets on which disputed evidence has been presented.
      (b) A request for findings of fact and conclusions of law under this section must conform
      to the Texas Rules of Civil Procedure.
      (c) The findings of fact and conclusions of law required by this section are in addition to
      any other findings or conclusions required or authorized by law.
      Tex. Fam. Code Ann. § 6.711.

                                                23
residence.4 Thus, Father cannot now complain that the trial court failed to issue
findings and conclusions on an issue he did not request; his complaint is without
merit.

         Even if we were to presume Father had not waived his complaint, we would
conclude that he was not harmed. First, we note that while Father claimed he was
harmed because the trial court’s failure to file findings and conclusions prevented
him from determining the basis for the court’s ruling, Father negated his claim that
he was harmed by also stating: “This Court must presume that the trial court made
all factual findings necessary to support its judgment. [Father], however, has
effectively rebutted this presumption by showing that the record and evidence do
not support the trial court’s decision.” (citations omitted).

         Second, this was a relatively simple case concerning one issue: which
parent should have the exclusive right to designate the children’s residence. The
parties each presented arguments to the trial court and fully briefed their arguments
on appeal, affirmatively showing a lack of harm. See Slater, 2014 WL 6677603, at
*3; Watts v. Oliver, 396 S.W.3d 124, 131 (Tex. App.—Houston [14th Dist.] 2013,
no pet.); Rumscheidt v. Rumscheidt, 362 S.W.3d 661, 666 (Tex. App.—Houston
[14th Dist.] 2011, no pet.). Further, as this court previously held, because a
complete reporter’s record was filed, Father was able to fully brief, and we were
able to fully review, whether the judgment is supported by evidence. See In re
         4
             Father’s notice of past due findings of fact and conclusions of law provided:
         Pursuant to Rule 297 of the Texas Rules of Civil Procedure, [Father], Petitioner,
         files this Notice of Past Due Findings of Fact and Conclusions of Law regarding
         the divorce against [Mother], Respondent, and states as follows:
         The original request for the Court’s findings of fact and conclusions of law was
         filed by [Father] on FEBRUARY 8, 2021. The findings and conclusions were
         due on FEBRUARY 28, 2021 but were not timely filed.
         Upon the filing of this Notice, the time for the Court to file findings of fact and
         conclusions of law is extended to MARCH 28, 2021.

                                                   24
C.C.G., No. 14-15-00015-CV, 2016 WL 3157472, at *2 (Tex. App.—Houston
[14th Dist.] May 17, 2016, no pet.) (per curiam); In re J.I.T.P., 99 S.W.3d 841, 849
(Tex. App.—Houston [14th Dist.] 2003, no pet.). Additionally, Father has not
identified any issue that he was unable to brief as a result of the trial court’s failure
to issue findings of fact and conclusions of law. See In re C.C.G., 2016 WL
3157472, at *2; Watts, 396 S.W.3d at 131; Rumscheidt, 362 S.W.3d at 666. The
record in this case affirmatively shows Father suffered no harm.

      Accordingly, we overrule Father’s second issue.

                                     CONCLUSION

      We affirm the trial court’s final decree of divorce.




                                         /s/    Meagan Hassan
                                                Justice


Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                           25